116 F.3d 481
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.UNITED STATES of America, Appellee,v.Delmar L. HILL, Appellant.
No. 96-3771.
United States Court of Appeals, Eighth Circuit.
Submitted:  June 4, 1997Filed:  June 9, 1997

Before BOWMAN, WOLLMAN and BEAM, Circuit Judges.
PER CURIAM.


1
This case is remanded to the district court with directions to make the ordered restitution obligation joint and several with the similar obligation ordered in United States v. Barry R. Moss, CR. 96-00010-001 (District of Nebraska).